Citation Nr: 0932912	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  05-21 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for conjunctivitis, 
left eye, which is currently rated as 0 percent disabling.

2.  Entitlement to service connection for generalized anxiety 
disorder with depression, originally claimed as posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1968 to January 1970, 
and from December 1972 to December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board in July 
2007, when the issues remaining on appeal were remanded for 
additional development.

The Veteran testified at a videoconference hearing before the 
Board in March 2007.

The Board notes that the July 2007 Board remand included not 
only the two issues currently before the Board, but the Board 
also remanded the issue of entitlement to service connection 
for a right shoulder disability.  During the processing of 
the remand, service connection was granted for the claimed 
right shoulder disability by way of a June 2008 RO rating 
decision.  That issue is therefore no longer in appellate 
status.


FINDINGS OF FACT

1.  The Veteran's service-connected conjunctivitis, left eye, 
is manifested by active objective symptoms.

2.  The Veteran's current generalized anxiety disorder with 
depression was incurred during the Veteran's active duty 
service.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to the maximum schedular 
disability rating of 10 percent (but no higher) for the 
Veteran's service-connected conjunctivitis, left eye, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 
4.84a, Diagnostic Code 6018 (2008).

2.  The Veteran's current generalized anxiety disorder with 
depression was incurred as a result of the Veteran's active 
duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 
2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.

With regard specifically to the service connection issue on 
appeal, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations in this 
case since there is no detriment to the Veteran as a result 
of any VCAA deficiency in view of the fact that the full 
benefit sought by the Veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The Board notes that RO letters in March 2006 and 
August 2007 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations.

The Board now turns to a discussion of the VCAA notice and 
assistance with regard to the claim of entitlement to an 
increased rating on appeal in this case.

Duty to Notify

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefit currently sought.  The RO sent VCAA letters to the 
Veteran in March 2003, March 2006, and August 2007 advising 
him of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, these letters 
advised the Veteran of the types of evidence VA would assist 
him in obtaining as well as his own responsibilities with 
regard to identifying relevant evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  The Board notes that the VCAA letters 
were sent to the appellant prior to the most recent RO 
readjudication of this case, as evidenced by the July 2009 
supplemental statement of the case.  The VCAA notice was 
therefore effectively timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In this case, the effectively timely letters sent in March 
2006 and August 2007 provided the notice contemplated by 
Dingess.  The appellant was provided with notice of the types 
of evidence necessary to establish a disability rating and an 
effective date for any rating that may be granted, and these 
letters explained how VA determines disability ratings and 
effective dates.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication.  The Board notes that this decision grants the 
Veteran the maximum schedular rating for conjunctivitis, left 
eye.  To the extent that there may be any deficiency in 
notice provided to the Veteran with regard to the schedular 
rating criteria, there is no prejudice to the Veteran as he 
is now assigned the maximum available rating under the rating 
schedule.

To the extent that there may be any deficiency in notice 
provided to the Veteran with regard to the need to show that 
his conjunctivitis, left eye, has increased in severity, the 
Board finds no prejudice to the Veteran.  Any defect was 
cured by actual knowledge on the part of the claimant, see 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) ('Actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.') (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007)).  The Veteran's testimony and contentions in this 
case, including during his March 2007 Board hearing, have 
included statements regarding his observations of an increase 
in the severity of his conjunctivitis, left eye.  Thus, as to 
this extent the Veteran had actual knowledge of the 
requirements for an increased rating and sufficient 
opportunity to submit evidence, despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Once again, the Board emphasizes that this Board 
decision is granting the Veteran the maximum schedular rating 
for conjunctivitis; in this regard, any deficiency of notice 
regarding the schedular criteria for rating conjunctivitis is 
rendered moot.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme 
Court has recently reversed that decision, finding it 
unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides 
that, in conducting review of decision of the Board, a court 
shall take due account of rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private, and VA have been obtained.  The 
Veteran has been provided with a VA examination to evaluate 
the nature and severity of his conjunctivitis, and the April 
2003 VA examination report is of record.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
No additional pertinent evidence has been identified by the 
claimant as relevant to this appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with this appeal.

Analysis

Increased Rating for Conjunctivitis, Left Eye

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the severity of a service-connected disability is 
at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

The Veteran is currently assigned a noncompensable evaluation 
for conjunctivitis, left eye, pursuant to 38 C.F.R. § 4.84a, 
Diagnostic Code 6018.  Under Diagnostic Code 6018, a 
noncompensable evaluation is assigned where conjunctivitis is 
healed with no residuals.  A maximum 10 percent evaluation is 
assigned where there is active conjunctivitis with objective 
symptoms.  38 C.F.R. § 4.84a, Diagnostic Code 6018.

An April 2003 VA examination report presents an eye 
specialists opinion that, at that time: 

"[e]yes appear healthy today.  I did not see any 
evidence of active conjunctivitis.  I did not see 
any eye conditions due to his past conjunctivitis, 
although I might add the veteran was previously 
diagnosed at the Mass Eye and Ear for Reiter's 
syndrome, which can cause conjunctivitis and 
anterior uveitis.  I did not see either 
conjunctivitis or uveitis on today's examination.

The Board recognizes, and the wording the April 2003 VA 
examiner's opinion seems to imply, that the Veteran's 
diagnosed conjunctivitis associated with Reiter's syndrome 
may be intermittently symptomatic without being clinically 
detectable on any given day.  The Board has thoroughly 
reviewed the broad set of VA treatment records to reveal 
evidence potentially significant symptomatology at various 
times.

The Veteran's testimony at his March 2007 hearing directed 
the Board's attention to recent medical treatment and 
consultation he described as having taken place in regard to 
difficulties he was having with his left eye associated with 
his conjunctivitis.  The Board's July 2007 remand of this 
issue directed that the Veteran's most recent VA treatment 
records be obtained and associated with the claims file for 
review.  Such action has been completed, and the Board turns 
to consideration of this recent evidence of manifesting eye 
symptoms.

Relatively recently, in October 2007 the Veteran sought 
treatment for a complaint of left eye irritation associated 
with a "pigmented lesion" on the left eyelid margin.  The 
Veteran indicated that this irritated his cornea when he 
blinks.  The record's summary of pertinent history noted that 
the Veteran "has Reiter's syndrome and has associated 
chronic conjunctivitis."  In a November 2007 consultation, 
the Veteran described to an ophthalmologist that he had a 
pattern of various symptoms including "occasional tearing 
with redness and lid swelling."  The Veteran had the 
problematic left eyelid lesion removed in November 2007.  

A prescription record shows that the Veteran filled a 
prescription in December 2007 for an ointment as treatment 
"for eye infection."  Also in December 2007, the Veteran 
sought additional treatment when "pain and swelling" of his 
left eye persisted even after removal of the aforementioned 
eyelid lesion.  Although the right eye conjuctiva was noted 
to be "white and quiet," the left eye conjunctiva was 
"hyperemic and injected."  A "misdirected eyelash in area 
of excised lesion" was noted, but also bilateral "capped 
glands" and blepharitis were observed.  This report shows a 
medical impression that misdirected eyelash was causing 
significant irritation, but in January 2008 the Veteran 
returned with complaints of "itchy, gritty, sandy eyes" 
with involvement of both eyes, greater on the left.  At the 
January 2008 consultation, the optometrist noted "no 
misdirected lash present."  Rather, the Veteran's symptoms 
at this time were assessed to be due to "[d]ry eye," 
"blepharitis," and "MGD [meibomian gland dysfunction]."  
The examiner repeatedly makes clear in this report that the 
post-excision "wound healed nicely and that there was no 
Foreign body or lash which was causing the discomfort."  
This report also again contains a pertinent history summary 
including "has Reiter's syndrome and has associated chronic 
conjunctivitis."  In February 2008, the Veteran reported 
that he was experiencing symptom relief with use of 
"artificial tears and hot compresses."

The Board finds that the evidence in this case is not 
particularly clear with regard to whether the Veteran has 
experienced the documented symptoms of left eye irritation 
and swelling as a result of a pathology connected to his 
service-connected conjunctivitis.  It is apparent that the 
Veteran's relatively recent symptoms were attributed, at 
least in part, to a left eyelid lesion.  However, it appears 
that some of the treating eye specialists continue to regard 
the Veteran's previously diagnosed conjunctivitis as 
"chronic" when laying out the background pertinent to his 
recent symptoms; there is some indication that the Veteran 
complained of and was treated for some degree of left eye 
irritation beyond what was associated with the eyelid lesion.  
There additionally appears to have been a multifactorial 
description of causes for eye irritation in the January 2008 
medical assessment, and this report did note the history of 
"chronic conjunctivitis" in its summary of pertinent 
history.

The evidence does not clearly support a 10 percent rating for 
conjunctivitis, left eye, but the Board also notes 
indications of significant symptoms which reasonably suggest 
severity of disability meeting the 10 percent criteria and 
which are not all clearly distinguished from the noted 
"chronic" conjunctivitis.  The Board believes that it is 
appropriate to characterize the Veteran's chronic 
conjunctivitis as part of the muddled diagnostic picture 
responsible for the Veteran's symptoms of intermittent and 
demonstratedly significant eye irritation.  Considering this 
state of the medical evidence together with the Veteran's own 
testimony regarding his symptoms, and resolving reasonable 
doubt in favor of the Veteran, the Board believes a 10 
percent disability rating is warranted without additional 
delay for further development and clarification.

The 10 percent rating now being assigned under Diagnostic 
Code 6018 is the maximum schedular rating under that 
Diagnostic Code.  Neither the Veteran nor any evidence of 
record identify any other Diagnostic Codes for application in 
this case, and the Board has not found any other applicable 
alternative Diagnostic Codes.

The Board also recognizes that the Veteran and the record may 
be understood to suggest impact of the service-connected 
disability on the Veteran's work functioning.  In general, 
the schedular disability evaluations are determined by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  The application of such schedular criteria 
was discussed in great detail above.  To accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the RO is authorized to refer the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely with the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

The assignment of different evaluations throughout the 
pendency of the Veteran's appeal has been considered, in 
accordance with Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the medical evidence does not support staged 
evaluations in the present case.

The Board finds that, resolving reasonable doubt in the 
Veteran's favor, the maximum scheduler rating of 10 percent 
is warranted for the Veteran's conjunctivitis, left eye, 
under Diagnostic Code 6018.

Service Connection for General Anxiety Disorder with 
Depression

The Veteran claims entitlement to service connection for 
generalized anxiety disorder with depression.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury or disease in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

As discussed in the Board's July 2007 remand of this issue, 
the Board observes that an April 2003 VA psychiatric 
examination report presents conclusions citing details of a 
treatment history that is inconsistent with the record.  
Specifically, the April 2003 VA examination report indicates 
that the Veteran repeatedly denied receiving psychological 
treatment in the military, and it appears that the examiner's 
review of the claims file did not detect any such in-service 
treatment.  The examiner's clinical conclusions in the report 
appear to rely, at least in part, upon the understanding that 
the Veteran did not receive psychological treatment during 
service.  However, the Board observes a service treatment 
report from November 1975 which indicates that the Veteran 
"was seen in the Mental Hygiene Clinic 6 October 75" due 
specifically to anxiety.  In addition, subsequent to the 
April 2003 VA psychiatric examination, the Veteran testified 
at his March 2007 hearing before the Board that he did 
experience issues with anxiety and depression during service, 
and sought help.  The Veteran testified that he saw a 
chaplain for counseling on a regular basis and, furthermore, 
stated that he was "on medication."

It appears that the record with regard to the Veteran's in-
service psychiatric history is not entirely consistent with 
the in-service history understood and relied upon by the 
April 2003 VA psychiatric examiner.  The Board observes that 
the April 2003 VA psychiatric examination report presents 
conclusions that weigh against the claim of entitlement to 
service connection.  However, in light of the contradicted 
factual predicate relied upon by the April 2003 VA 
psychiatric examiner, the Board finds substantially 
diminished probative value in the conclusions presented in 
the April 2003 report.  The Board's July 2007 remand of this 
issue directed that a revised VA psychiatric report be 
authored to address the critical medical/psychiatric 
questions in this case with acknowledgment of the Veteran's 
documented in-service symptoms and treatment.

An April 2008 VA psychiatric examination report is now of 
record, but this report primarily presents an evaluation of 
the current features of the Veteran's psychiatric health 
without addressing etiology or evidence of potential in-
service onset.  The RO noted the inadequacy of the April 2008 
VA examination report in a June 2008 memorandum stating 
"[t]he exam report and addendum do not conform with BVA 
remand ... which requests an opinion supported by medical 
history.  No opinion was provided."  In August 2008, the 
same examiner authored a new addendum which stated that the 
claims file was reviewed and confirmed "a long history of 
anxiety disorder and depression reflective of a diagnosis of 
Major Depressive Disorder, Recurrent," but still did not 
address the etiology questions and in-service evidence 
essential to this issue on appeal.  The Board finds that the 
April 2008 VA examination report and its August 2008 addendum 
do not adequately address the questions necessary to resolve 
the claim of entitlement to service connection currently on 
appeal.  The Board does observe, however, that the April 2008 
report is helpful to the extent that it appears to 
characterize the Veteran's anxiety disorder and his 
depression symptoms together as part of the single diagnosis 
of major depressive disorder.

The only professional psychiatric opinion of record which 
presents an adequate discussion of the medical/psychiatric 
etiology questions essential to resolving this issue on 
appeal is the May 2009 VA psychiatric report by another 
professional psychiatric specialist.  This report is highly 
probative as it is authored by a psychologist informed by 
review of the claims file and thorough discussion of the 
pertinent evidence of record.  Significantly, the Board finds 
that this probative May 2009 report weighs in support of the 
Veteran's claim of entitlement to service connection in this 
case.  After a very thorough discussion and accounting of the 
available evidence, the May 2009 report presents the 
significant conclusion that "it is at least as likely as not 
(a 50% or higher  degree of probability) that his current 
mental disorder, particularly Generalized Anxiety Disorder is 
related to his service."

The Board notes that this report diagnoses the Veteran with 
both "Major Depressive Disorder" and with "Generalized 
Anxiety Disorder."  Although the May 2009 examination report 
emphasizes the Veteran's anxiety symptoms when discussing a 
nexus to military service, the discussion does not exclude 
the Veteran's depression when finding that "his current 
mental disorder" is related to service.  The Board notes 
that the Veteran has already reported for multiple VA 
examinations in connection with this claim and, given that 
reasonable doubt can be fairly resolved in favor of the 
Veteran, finds that the May 2009 report links the Veteran's 
psychiatric pathology to service inclusive of anxiety and 
depression issues.  The Board declines to direct yet further 
development and does not draw a distinction between the 
anxiety and depression etiologies based upon the evidence of 
record at this time.  Thus, the Board will consider the May 
2009 report's etiology findings regarding the Veteran's 
"current mental disorder" to pertain to both the anxiety 
and depression problems diagnosed.

The examiner confirms that the current diagnoses conform to 
the appropriate diagnostic criteria and explains an 
etiological link to service based upon "service records 
noting anxiety, nervous habit -- reported first by dentist in 
relation to his TMJ, and later a service medical record 
Mental Hygiene Report from 1975 indicating anxiety and 
request for treatment for anxiety."  The examiner further 
observed that the Veteran's service treatment records show 
that he was prescribed valium during service, which the 
examiner believes was likely prescribed to treat TMJ and 
anxiety symptoms.

The Board finds that the May 2009 VA psychiatric examination 
report is highly probative, indeed the most probative among 
the pertinent psychiatric evidence of record with regard to 
the etiological questions critical to this issue.  
Furthermore, the Board finds that the highly probative May 
2009 VA psychiatric report supports the Veteran's claim to 
the extent that it indicates that the currently diagnosed 
anxiety disorder with depression is etiologically linked to 
documented manifestations of anxiety problems during service.

The Board finds that in giving the Veteran the benefit of the 
doubt, the evidence is at lest in equipoise and service 
connection for generalized anxiety disorder with depression 
is warranted.


ORDER

A 10 percent disability rating (but no higher) is warranted 
for conjunctivitis.  To this extent, the appeal is granted, 
subject to laws and regulations governing payment of VA 
monetary benefits.

Service connection is warranted for generalized anxiety 
disorder with depression.  To this extent, the appeal is 
granted.

____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


